Case 2:18-cv-02259-TLP-tmp Document 19 Filed 11/01/18 Page 1 of 5                        PageID 107



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  SECURITIES AND EXCHANGE                         )
  COMMISSION,                                     )
                                                  )
          Plaintiff,                              )
                                                  )        No. 2:18-cv-02259-TLP-tmp
  v.                                              )
                                                  )        JURY DEMAND
  JOHN SHERMAN JUMPER, ALLUVIAN                   )
  SECURITIES, LLC, AMERICAN                       )
  INVESTMENTS FUND, II, LLC,                      )
  SPEEDEE BRAKES, LLC, THOUSAND                   )
  HILLS CAPITAL, LLC AND EVERTONE                 )
  RECORDS, LLC,                                   )
                                                  )
         Defendants.                              )


         FINAL JUDGMENT AS TO DEFENDANT JOHN SHERMAN JUMPER,
       ALLUVIAN SECURITIES, LLC, AMERICAN INVESTMENTS FUND II, LLC,
          SPEEDEE BRAKES, LLC, THOUSAND HILLS CAPITAL, LLC, AND
                        EVERTONE RECORDS, LLC


        The Court hereby grants Plaintiff Securities and Exchange Commission’s Motion for

Default Judgment Against Defendants and orders as follows:

                                                 I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant John

Sherman Jumper (“Jumper”) is permanently restrained and enjoined from violating, directly or

indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15

U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any

means or instrumentality of interstate commerce, or of the mails, or of any facility of any

national securities exchange, in connection with the purchase or sale of any security:
Case 2:18-cv-02259-TLP-tmp Document 19 Filed 11/01/18 Page 2 of 5                       PageID 108



        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

necessary in order to make the statements made, in the light of the circumstances under which

they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following

who receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Jumper’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant Jumper or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Jumper is permanently restrained and enjoined from violating Section 17(a) of the Securities Act

of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use

of any means or instrument of transportation or communication in interstate commerce or by use

of the mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or

        (c)     to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.



                                                  2
Case 2:18-cv-02259-TLP-tmp Document 19 Filed 11/01/18 Page 3 of 5                     PageID 109



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Jumper’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant Jumper or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Jumper is liable for disgorgement of $5,700,000, representing profits gained as a result of the

conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

$726,758.79, for a total amount of disgorgement of $6,426,758.79. Defendant Jumper shall

satisfy this obligation by paying the total disgorgement to the Securities and Exchange

Commission after entry of this Final Judgment.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Jumper shall pay a civil penalty in the amount of $5,700,000, representing the gross

amount of pecuniary gain Defendant Jumper received as a result of the conduct here, pursuant to

Section 21(d)(3)(B) of the Exchange Act [15 U.S.C. § 78u(d)(3)(B)] and 20(d) of the Securities

Act [15 U.S.C. § 77t(d)(2)]. Defendant Jumper shall satisfy this obligation by paying the civil

penalty amount to the Securities and Exchange Commission after entry of this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Relief Defendant

Alluvion Securities, LLC is jointly and severally liable with Jumper for disgorgement of

$540,000, representing ill-gotten gains of Jumper’s scheme in its possession, together with

prejudgment interest thereon in the amount of $68,850.83, for a total of $608,850.83. Relief




                                                 3
Case 2:18-cv-02259-TLP-tmp Document 19 Filed 11/01/18 Page 4 of 5                     PageID 110



Defendant Alluvion Securities, LLC shall satisfy this obligation by paying the total to the

Securities and Exchange Commission after entry of this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Relief Defendant

American Investments Fund II, LLC is jointly and severally liable with Jumper for disgorgement

of $6,000, representing ill-gotten gains of Jumper’s scheme in its possession, together with

prejudgment interest thereon in the amount of $765, for a total of $6,765. Relief Defendant

American Investments Fund II, LLC shall satisfy this obligation by paying the total to the

Securities and Exchange Commission after entry of this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Relief Defendant

Speedee Brakes, LLC is jointly and severally liable with Jumper for disgorgement of $730,000,

representing ill-gotten gains of Jumper’s scheme in its possession, together with prejudgment

interest thereon in the amount of $93,076.13, for a total of $823,076.13. Relief Defendant

Speedee Brakes, LLC shall satisfy this obligation by paying the total to the Securities and

Exchange Commission after entry of this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Relief Defendant

Thousand Hills Capital, LLC is jointly and severally liable with Jumper for disgorgement of

$287,000, representing ill-gotten gains of Jumper’s scheme in its possession, together with

prejudgment interest thereon in the amount of $36,592.94, for a total of $323,592.94. Relief

Defendant Thousand Hills Capital, LLC shall satisfy this obligation by paying the total to the

Securities and Exchange Commission after entry of this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Relief Defendant

Evertone Records, LLC is jointly and severally liable with Jumper for disgorgement of $89,800,

representing ill-gotten gains of Jumper’s scheme in its possession, together with prejudgment



                                                 4
Case 2:18-cv-02259-TLP-tmp Document 19 Filed 11/01/18 Page 5 of 5                      PageID 111



interest thereon in the amount of $11,449.64, for a total of $101,249.64. Relief Defendant

Evertone Records, LLC shall satisfy this obligation by paying the total to the Securities and

Exchange Commission after entry of this Final Judgment.

       The Commission shall hold any funds paid pursuant to this judgment (collectively, the

“Fund”) and may propose a plan to distribute the Fund subject to the Court’s approval. Such a

plan may provide that the Fund shall be distributed pursuant to the Fair Fund provisions of

Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

       SO ORDERED, this 1st day of November, 2018.

                                              s/ Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 5
